Exhibit 10.1



STATE OF ISRAEL



LICENSE



License No. 339/ "Joseph"



 

 

Pursuant to my authority under Section 16 of the Petroleum Law, 5712-1952



This LICENSE is granted to Zion Oil & Gas, Inc. (100%)



The LICENSE is granted - with respect to the area described in the First Annex.



The LICENSE is granted - subject to the provisions of the Petroleum Law,
5712-1952, and the Regulations issued pursuant thereto, and to the special
conditions details in the Second Annex, which is an integral part of this
License.



Granted in Jerusalem, on 29 Tishrai 5778
   11 October 2007



 

/s/ Dr. Ya'acov Mimran

Dr. Ya'acov Mimran

Commissioner of Petroleum Affairs



This License was registered with Petroleum Registry on 29 Tishrai 5778
    11 October 2007.